Title: From John Adams to Thomas Hertell, 8 March 1820
From: Adams, John
To: Hertell, Thomas



dear Sir
Montezillo March 8th. 1820

I have received your kind letter of Febry 25th. your apology for publishing—my letter was unnecessary the letter has been published received with more indulgence than it merited—and if it has occasioned the sale of one of your Pamphlets more than would have been sold without it—I am glad it has been published— Judge Millers compliment to it, is more than a reward— I have not seen it in any Boston paper—and have heard of it only, in the Daily Advertiser—where the Omission of Judge Millers Comment is no mystery to me— the only difficulty is to account for its appearance in that paper at all— You are not alone in the liberty, you have taken—several Gentlemen, strangers to me have written me letters., and send me Books, and pamphlets, which have drawn from me hasty scratches in answer—for I can write no other; which they have published without consulting me—but as they have contained sentiments on which I have no reason to be ashamed; in general I have not complained—the practice is irregular  I am Sir with our Compliments to Judge Miller— / with great Esteem your obliged / humble Servant

John Adams